Citation Nr: 0810108	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO. 05-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
20 percent for service-connected subluxation, left shoulder 
(non-dominant).

2. Entitlement to an initial disability rating in excess of 
30 percent from April 7, 2004 to present, and in excess of 20 
percent from June 18, 2001 to April 6, 2004, for service-
connected subluxation, right shoulder (dominant).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
and his spouse testified at a Board hearing at the RO in 
November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

With respect to the veteran's service-connected left and 
right shoulder disabilities, the veteran appeared to testify 
at his November 2007 Board hearing at the RO that he believed 
his disabilities had increased in severity since his last VA 
examination. Additionally, in October 2007, the veteran 
submitted medical evidence which appeared to indicate that 
his bilateral shoulder disabilities had increased in severity 
since his last VA examinations. While the Board is not 
required to direct new examinations simply because of the 
passage of time, VA's General Counsel has indicated that a 
new examination is appropriate when the record demonstrates 
or the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination. VAOPGCPREC 11-95 (April 7, 1995).


Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his left and right 
shoulder disabilities. The claims file 
must be made available to the examiner. 
All findings responsive to the relevant 
rating criteria should be reported in 
detail.

2. After completion of the above, and any 
additional development of the evidence 
that the AMC/RO deems necessary, the 
AMC/RO should review the record, to 
include all evidence received since 
issuance of the July 2007 supplemental 
statement of the case, and readjudicate 
the claims. If any benefits sought remain 
denied, the veteran should be issued a 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



